NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas             956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                   Thursday, September 03, 2015

      Hon. Travis W. Berry                        Ms. Carmina Padroz
      Attorney at Law                             #01994822
      P.O. Box 6333                               Plane State Jail
      Corpus Christi, TX 78466-6333               904 F. M. 686
      * DELIVERED VIA E-MAIL *                    Dayton, TX 77535

      Hon. Jose L. Aliseda
      Bee County District Attorney
      111 S. St. Mary's St., Ste. 203
      Beeville, TX 78102
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00195-CR
      Tr.Ct.No. L-00-0078-2-CR-B
      Style:    Carmina Padroz v. The State of Texas



             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: 156th District Court (DELIVERED VIA E-MAIL)
           Hon. Melanie Matkin, Live Oak County District Clerk (DELIVERED VIA E-MAIL)